DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 27 April 2021 has been entered.
Claims 1-9 remain pending in the application, wherein claim 1 has been amended.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (WO 2015/080065, previously cited, using US PGPub. No. 2016/0264479 as an equivalent English translation, previously cited; hereafter “Tomita ‘479”) in view of Tomita et al. (US PGPub. 2014/0352646, previously cited; hereafter “Tomita ‘646”).
	Claim 1: Tomita ‘479 teaches a heat insulating film (i.e. a thermal insulation member) having a porous material dispersed in a matrix (paragraph 0018).  The porous material may be a plate shape so that it can be applied as layers to a substrate (paragraph 0034) (i.e. a first main surface of the porous material opposed to a first object).  Tomita ’479 teaches that when the porous material is a plate and forms a heat insulating film, conduction of heat in the thickness direction of the heat insulating film (i.e. and of the porous material) tends to hardly occur (i.e. the thermal insulation 2 particles and a dissimilar material (i.e. a different type material) present on the surface of the ZrO2 particles as the framework (i.e. skeleton) of the porous structure (i.e. a porous structure of ceramic) (paragraph 0030), wherein the dissimilar material includes at least one selected out of SiO2, TiO2, La2O3, Y2O3, etc. (paragraph 0028).  Specific examples of the porous material made of ZrO2 particles and each of these dissimilar materials are listed as Examples 1-8 and 14-16 in Table 1.  Tomita ‘479 teaches that the heat insulating film may be formed on a surface constituting an ending combustion change (paragraph 0085) or other target substrate (paragraph 0086), and the substrate may be a metal, glass, plastic, wood, cloth, paper, etc. (paragraph 0087).  Although Tomita ‘479 teaches that the heat insulating film may be formed on a surface constituting the engine combustion chamber (paragraph 0085), Tomita ‘479 does not teach where the heat insulating film is sandwiched between a first object and second object made of at least one of the recited materials.
	In a related field of endeavor, Tomita ‘646 teaches a heat-insulating member that includes a substrate (i.e. a second object), a surface dense layer (i.e. a first object), and an insulating porous layer in an engine combustion chamber for improving the insulating performance and enhance fuel efficiency (paragraph 0032).  Desired qualities for the insulating porous layer are described (paragraphs 0050-0058) and are outlined in the Examiner’s Table below alongside the properties of the porous material taught by Tomita ‘479.  Each of the desired qualities taught by Tomita ‘646 are substantially identical or have overlapping ranges with the qualities of the porous material taught by Tomita ‘479, as outlined in the Examiner’s Table below.  The substrate supports the surface dense layer and insulating porous layer and makes it easy to attach the heat-insulting member to the engine combustion chamber (paragraph 0032), such as a piston, valve head, and/or cylinder head (i.e. an 

Property
Tomita ‘479
Tomita ‘646
Material
ZrO2 and one or more other oxides, such as SiO2, TiO2, etc. (ceramic) (paragraph 0028)
Ceramic, such as zirconia, silica, titania, etc. or a mix of
(paragraph 0057)
Porosity
20-90% (paragraph 0033)
10-99% (paragraph 0051)
Pore diameter
0.5-500 nm (paragraph 0032)
0.1-500 nm (paragraph 0052)
Heat conductivity
≤1 W/(m·K) (paragraph 0055)
≤1 W/(m·K) (paragraph 0053)
Heat capacity
≤1500 kJ/(m3·K) 
(paragraph 0083)
≤2000 kJ/(m3·K)
(paragraph 0054)

0.1-50 µm (porous material; paragraph 0035)
0.1-5 mm (insulating film; paragraph 0081)
10 µm to 1 mm
(paragraph 0056)

	

    PNG
    media_image1.png
    338
    479
    media_image1.png
    Greyscale

As Tomita ‘479 and Tomita ‘646 both teach a porous heat insulating layer for an inner surface of a combustion chamber and having substantially identical or overlapping ranges for its properties (as outlined in the Examiner’s Table above), they are analogous.  Tomita ‘646 additionally teaches a ceramic surface dense layer (i.e. first object) (paragraph 0061) on the porous insulating layer and the porous insulating layer is on a ceramic substrate (i.e. second object) (paragraph 0049) (i.e. the porous insulating layer is directly sandwiched between a ceramic surface dense layer as the first object and a ceramic substrate as the second object or alternatively a piston substrate as an second object as described above).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the porous heat insulating layer of Tomita ‘479 to include a surface dense layer as taught by Tomita ‘646 and thereby directly sandwich the porous insulating 
	Claim 2: Tomita ‘479 teaches generally that the content ratio of the dissimilar material (i.e. different type material) is preferably 0.1-30 vol% (paragraph 0044), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Furthermore, Tomita ‘479 teaches specific examples where the content ratio of dissimilar material is 1-20% (Table 1, Examples 1-8 and 14-16).  
	Claim 3: Tomita ‘479 does not specifically state the claimed minimum width; however, Fig. 5 copied below discloses an example of 60 nm ZrO2 particles with 10% 15 nm SiO2 particles and where the neck connections between the particles falls within the claimed ranges based on the scale provided (paragraph 0025 states that Fig. 5 is material of Example 2).  See MPEP § 2144.05. 

    PNG
    media_image2.png
    314
    325
    media_image2.png
    Greyscale

Claim 4: Tomita ‘646 teaches that the heat-insulating member (which includes the substrate, an insulating porous layer, and a surface dense layer as described in paragraph 0040) can be disposed on the upper surface of a piston (paragraph 0076).  During combustion, the piston is pressed downward (paragraph 0077).  Since the layers of the heat-insulating member are on the upper surface of the piston (paragraph 0076), and the layers are arranged with the insulating porous layer 3 between the substrate 5 and the surface dense layer 2 (Fig. 4b above), then when the piston is pressed downward during combustion, downward forces due to combustion press downward on the surface dense layer (and thus the surface dense layer exerts downward forces on the insulating porous layer) and opposing friction forces resisting the downward force results in upward forces from the substrate being exerted on the insulating porous layer (i.e. compressive forces act on the porous insulating layer from the surface dense layer and the substrate), based on general principles of basic physics which would be obvious to one of ordinary skill in the art.
Claim 5: The claimed compressive strength is considered to be present because the porous material of Tomita ‘479 is made of substantially identical materials with a substantially identical 
Claim 6: Tomita ‘646 teaches that the Young’s modulus of the insulating porous layer should be 50 GPa or less (paragraph 0055), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 7: Tomita ‘479 teaches that the porous material (i.e. thermal insulation member) preferably has a thermal conductivity of 1 W/(m·K) or less (paragraph 0055) and that the heat insulating film made with this porous material has a thermal conductivity of 1.5 W/(m·K) or less (paragraph 0084), and both of these ranges overlap the claimed range.  See MPEP § 2144.05.  Furthermore, specific examples of the porous material have a thermal conductivity that is also greater than 0.1 W/(m·K) (Table 1, Examples 1-4 and 14-16).  Tomita ‘646 also teaches where the porous insulating layer should have a heat conductivity of 1 W/(m·K) or less (paragraph 0053), which overlaps the claimed range.  See MPEP § 2144.05.
	Claim 8: Tomita ‘479 teaches specific examples where the heat capacity of the porous material is 730-880 kJ/(m3·K), and teaches generally where the heat capacity of a heat insulating film containing the porous material is preferably less than 1500 kJ/(m3·K).  Tomita ‘646 teaches that heat capacity of the insulating porous layer should be 2000 kJ/(m3·K)or less.  All of these ranges overlap the claimed range.  See MPEP § 2144.05.
	Claim 9: Tomita ‘479 teaches that the average particle diameter of ZrO2 particles is preferably 10 nm to 1 µm (paragraph 0042) and that the porous material preferably has an average pore diameter of 0.5-500 nm (paragraph 0032).  Both of these ranges overlap the claimed ranges.  See MPEP § 2144.05. 

Response to Arguments
Applicant’s arguments, see p. 5-7, filed 27 April 2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 as being unpatentable over Tomita ‘479 in view of Tomita ‘646 have been fully considered but are not persuasive for the following reasons:  
Applicant argues, see p. 5-6, that a person of ordinary skill in the art would not have reason to modify the teachings of Tomita ‘479 with the teachings of Tomita ‘646 because the matrix surrounding the porous material of Tomita ’479 could be adjusted to a low porosity and would have obviated the need to include the surface dense layer of Tomita ‘646.  This argument is not persuasive because Tomita ‘479 teaches that the matrix may have a porosity of 0-70% (Tomita ‘479, paragraph 0081) which provides that the matrix could be porous, whereas Tomita ‘646 teaches that the surface dense layer prevents heat conduction due to convection of the gas during combustion and makes it so that fuel is not easily absorbed and soot and cinders are not easily adhered (Tomita ‘646, paragraph 0061) (i.e. understood to be substantially non-porous).  Tomita ‘646 teaches additional benefits provided by the surface dense layer, such as inhibiting radiation heat transfer due to its reflectance (paragraphs 0061-0062), and such feature is not disclosed regarding the matrix of Tomita ‘479, even if the porosity of the matrix is very low.  Furthermore, the ability to set a low matrix porosity (i.e. an alternative solution that may be considered from the teachings in the prior art) does not exclude the obviousness of the combined teachings of Tomita ‘479 and Tomita ‘646 as outlined above. 
Applicant argues, see p. 6, that Tomita ‘646 discloses that the heat insulating member of Tomita ‘646 is required to include the substrate, insulating porous layer, and surface dense layer, and therefore the substrate and surface dense layer would not be considered to be a first and second object.  However, as claimed, the only requirements of first and second object are that they directly sandwich the thermal insulation member, heat transfer between the two objects is suppressed or 
Applicant argues, see p. 7, that the porous material of Tomita ‘479 would not be considered to be directly sandwiched between the first and second object because of the presence of matrix material.  However, as outlined above, the thermal insulation member of Tomita ‘479 may be regarded as the porous material and the matrix (Tomita ‘479, paragraph 0018), and is not required to be the porous material alone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784